 

 

 

 

 

 

Case eos Epp ys ed 10 fy age 10

OCT 20 guts s

 

 

 

 

 

 

 

PM) Guy 2p came
PRO SE OFF. . y BONNIE ABRAI RERAMS

lho, SE ray Concern SEER oy
Ronald De Shields vs Gh) $ New Yok’

 

 

 

 

ne i \SCN VOSS EA. NSH OIa4gg249L

 

 

 

 

 

 

“rant lo old fila on Db bin.
he Uko to brake and Yeels
- brald Mags & about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 1:18-cv-08885-RA Documen t60 Filed 10/22/19 ' Page 2 of 7

 

- Gra eslelds (One FIRCVREREE FA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

Case 1:18-cv-08885-RA Document 60 Filed 10/22/19 Page 3 of 7

Boal DWields NG OVayyaqee
Cone # (SOV BERS - RA ;

— Hnald ( le Woo uyonved by NYP) Joy Ai arrests
— and Nhat an ardicle published by The Wadiiueton
— Cnt ‘eg eport 10/19/2012. everiovades Me:

muy way if 7 S86 back atten -

 

 

     
   
  

 

 

 

 

 

  

 

fo ig ppune a sri hy Theadues. _

 eaglirnte, lilo to Bele oud
WS Up ay hin. UD Ne a

   
 

  

 

    
 
  

 

 

 

Gn an Las ut ong he L gee gelly. -
—_ NUS Olb # (og we ee 0547- si .

0000-14 9 OYUDS-144 OOOY-/2, O1S8-II

— £033F-09, SOSI-R, OB2- Wy, OB7y-T8,

— #O4U-95, ve an. a Qew 3 may

for an inmade do (Caine Sd much Gelb. I

My do phe inmade but MO SlaHt @o well,

 

 
 
 

 

 

Case 1:18-cv-08885-RA Documen t60 Filed 10/22/19 Page 4 of 7

 

| ald weLiells a
Qe # [BCV- B8S5- KA

lain Chains RY Oh a ie
. 30 Chat oH

 

    

 

 

      

lod al - m0 me 5a 20 205
Ma 4+ geal a

 

 

 

 

 

 

 

 

 

 

 

    
 

— Womy Uinmeo and use hao he. /
Vlado $6 T8lQm Sori 7 The Deller. fe bad -
bee isitig “et Moyn Lage (be 5 pnt.

 
  

 
1miRA |. -_...--.--- Se

Case 1:18-cv-08885-RA Document 60 Filed 10/22/19 Page 5 of 7

 

~ Oona 4. Lb Se él dg a
Cone € IS CV SEES -LA

 

— NNSIK # 0TAa¥¢4 349Z |

  
  

 

at wood be unlust to ceword | loa id WA
| clout Clee aud leopardks. Lire
Gen ma ef [Char hinges Bed on Sad td oek .

 

 

 

 
 

 

 

   

in love dual Loo fc d py Tee CU
ald wath Ute sles by Ware oa ‘Shen

 

 

ae ba Geb Cncny indice aud Sed,
ak tn uvPexdunedle ts his Mota Sie into

Min WW, Sle GSloiade Whee pbauwrs

aud ual | Suwar dev luc Sm. His moth how

 

 

 

 

 

Utwoth Nod Cordlinds derkaos Jo dee boot
Vorald vi Aa SP, Ae usil ne Ott Sorees
4g hana and Pegilze Hels fe fee. |
Y) Usine pio (du a q i LOU

hw ae ndage’ bu iC de ince. 2 (Lhun ; -

 

 

  

_ Wea al Nistoy, 4 Us| Shaw fog
he wy Daybically Wablod Gud lbi Wie
bode fo! incatle/ action. LEAS Wyeth ga MU My
bs ‘eld to By
ad 08 Zavelay {Lo

        

Ne bad Durka a NE ‘O7N18 o —_

Ch, Na be Min 1m AN Es

 
Case 1:18-cv-08885-RA Document 60 Filed 10/22/19 Page 6 of 7

 

 

 

 

 

 

   

Ph #& AE gees 5 4347 WWS5900
mn dat @ NF Wiss Shoot AGA New York 10030 _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
pase 1:18-Gvw G8885-RA
- yaya

yh)
AK

   
     

Document.60 Filed 10/22/19 Page of 7

       
   

| step ae lerslidped ide!
li ifyfeadp HPT AP Py

jalpitag pHi alla

 

 

 

 

 

 

 

 

 

 

 

 

 

 
